DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-65 are pending and are under current examination. 
Priority
This application claims benefit from 62/931,065 (filed on 11/05/2019) and claims benefit of 62/943,627 (filed 12/04/2019). The instant application has been granted the earliest benefit date 11/05/2019 from the application 62/931,065. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The corresponding signed and initialed PTO form 1449 has been mailed with this action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 and 23-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating multiple myeloma subjects with anti-BCMA CAR T cells with different dosages and various CD4+/CD8+ ratios (see paragraph [0011] in specification), does not reasonably provide enablement for treating any and all subjects who has any and all cancers (see preamble of claim 1).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
The breadth of the claims:
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation of the claimed method is that it treats any subject who has a cancer (any type of cancer) by administering to the subject at least one dose of cells comprising an anti-BCMA chimeric antigen receptor. A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification. 
The amount of direction provided by the inventor and the level of predictability in the art:
The specification teaches a method of treating multiple myeloma human patients with anti-BCMA CAR T cells in different dosages and various CD4+/CD8+ ratios (see paragraph [0011] in specification), and teaches the method may be used to treat an animal subject ([00105]). The art at the time of filing provided enabling guidance for CAR T-cell immunotherapies in cancer patients. The American Cancer Society medical and editorial content team (retrieved from https://www.cancer.org/treatment/treatments-and-side-effects/treatment-types/immunotherapy/car-t-cell1.html, retrieved on 9/1/2022. Dated on 10/31/2017 by Wayback Machine, PTO-892) teaches adding a CAR to T-cells “helps them better identify specific cancer cell antigens. Since different cancers have different antigens, each CAR is made for a specific cancer's antigen. For example, certain kinds of leukemia or lymphoma will have an antigen on the outside of the cancer cells called CD19. The CAR T-cell therapies to treat those cancers are made to connect to the CD-19 antigen and will not work for a cancer that does not have the CD19 antigen” (page 1, last paragraph). Khattar et al (Blood (2017) 130 (Suppl_1) : 2755, PTO-892) teaches “BCMA is exclusively expressed in a wide range of B and plasma cell neoplasms” (title), “but not in normal tissues outside the lymphoid system or in other epithelial and hematopoietic neoplasms” (conclusion, Table 1). Therefore, as taught by American Cancer Society and Khattar, anti-BCMA CAR T-cells are made to treat B and plasma cell neoplasms (such as multiple myeloma, as disclosed in the specification), but will not work for epithelial and hematopoietic neoplasms. The specification as filed does not provide guidance that overcomes this unpredictability within the art.
The existence of working examples: 
What is enabled by the working examples is narrow in comparison to the breadth of the claims: The specification discloses a clinical study MMY2001 which enrolls 25 human patients with relapsed or refractory multiple myeloma to test for the safety and efficacy of LCAR-B38M (JNJ-4528), a CAR T therapy containing two BCMA-targeting sdAbs. The overall response rate was 91% at a median follow-up of 3 months.
The quantity of experimentation needed to make or use the invention:
The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the abilities to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea (MPEP 2164.03 and Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004). The instant specification is not enabling for a method of treating any and all patients having any and all cancers because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention is in vivo treating a cancer in a subject, a person having ordinary skill in the art would have to perform multiple further in vivo experiments, in human clinical trials, or in animal models that are predictive of treatment in a representative number of cancers, in order to demonstrate the invention could be used with a reasonable expectation of success. The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine' within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of successfully treating any type of cancer. 
Therefore, claims 1-20 and 23-65 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement. Since the specification only discloses using anti-BCMA CAR-T cells in treating multiple myeloma in a human or an animal, claims 1-20 and 23-65 will further be examined only in the scope disclosed in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 and 39-65 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fan et al (WO 2018/028647 A1, cited in IDS). 
To the extent that claims 1-22 and 39-65 are enabled for the use of anti-BCMA CAR-T cells in treating multiple myeloma in a human or an animal, these claims are examined only in the scope disclosed in the specification.
Claim 1 is directed to a method of treating a subject who has a cancer, comprising administering to the subject at least one dose of cells comprising a chimeric antigen receptor (CAR) polypeptide comprising: a) an extracellular antigen binding domain comprising a first anti-BCMA binding moiety and a second BCMA binding moiety; b) a transmembrane domain; and c) an intracellular signaling domain, optionally wherein the cells are CAR-T cells.  Fan discloses chimeric antigen receptors targeting BCMA and methods of use in cancer immunotherapy. Fan discloses “a method of treating cancer in an individual, comprising administering to the individual an effective amount of … the engineered immune effector cells” ([0029] lines 2-5), which comprise “any one of the CARs”, and “the immune effector cell is a T cell” ([0028]). Fan also discloses that the CARs comprise “a polypeptide comprising: (a) an extracellular antigen binding domain comprising a first BCMA binding moiety and a second BCMA binding moiety; (b) a transmembrane domain; and (c) an intracellular signaling domain” ([0016] line 1).
Regarding claim 2, directed to the cells being expanded in vitro prior to infusion, Fan discloses “T cells can be expanded by contact with a surface having attached thereto an agent that stimulates a CD3/TCR complex associated signal” ([0372] line 1), “under conditions appropriate for stimulating proliferation of the T cells” ([0372] line 8).
Regarding claim 3, directed to the cells being T cells, NK cells, iPSC-NK cells, Fan discloses “the immune effector cell is a T cell, an NK cell, a peripheral blood mononuclear cell (PBMC), a hematopoietic stem cell, a pluripotent stem cell, or an embryonic stem cell” ([0028] line 4).
Regarding claim 4, directed to the cells being CAR-T cells, Fan discloses “an engineered immune effector cell, comprising any one of the CARs (including multivalent CARs) provided above,…. the immune effector cell is a T cell” ([0028] line 1).
Regarding claim 5, directed to the cells being NKT cells, iPSC-T cells or gamma- delta T cells, Fan discloses “the immune effector cells are differentiated from a stem cell, such as a hematopoietic stem cell, a pluripotent stem cell, an iPS, or an embryonic stem cell” ([0351]).
Regarding claim 6, directed to the cells being heterologous or autologous, Fan discloses “In some embodiments, the engineered immune effector cell is autologous. In some embodiments, the engineered immune effector cell is allogenic” ([0029] line 5).
Regarding claims 7-12, directed to the dose of CAR-T cells, Fan discloses “in some embodiments, the pharmaceutical composition is administered at a dosage of any of about 104 to about 105, about 105 to about 106, about 106 to about 107… cells/kg of body weight of the individual” ([0402] line 4), related to the dose range of the number of cells per kilogram of the mass of the subject in claims 7-9. Based on a reasonable range of body weight of an individual, Fan’s disclosure above also teaches the dose range of the total number of CAR-T cells in claims 10-12.
Regarding claims 13-18, directed to the dose of the cells that are administered at and result in a range in a subject, Fan discloses the above doses of cells that are administered ([0402] line 4), and “the pharmaceutical composition is administered for a single time” ([0403] line 1). Therefore, the doses of the cells (in the number of cells per kilogram of the mass of the subject in claims 13-15; and in the total number of cells in claims 16-18), as disclosed by Fan above, are administered into the subject for a single time and result in the disclosed number of cells in the subject.  
Regarding claim 19, directed to the dose of cells being administered only once during the course of the treatment, Fan discloses “the pharmaceutical composition is administered for a single time” ([0403] line 1) as above. 
Regarding claim 20, directed to intravenous administration, Fan discloses “the pharmaceutical composition is administered to an individual by infusion, such as intravenous infusion” ([0399] line 5).
Regarding claim 21, directed to the cancer being multiple myeloma, Fan discloses in embodiment 60 “the method of embodiment 59, wherein the cancer is multiple myeloma” ([0477]).
Regarding claim 22, directed to the cancer being refractory multiple myeloma or relapsed multiple myeloma, Fan discloses in embodiment 61 “the method of embodiment 60, wherein the cancer is refractory or relapsed multiple myeloma” ([0478]). 
Regarding claims 39-40, directed to the BCMA binding moiety being anti-BCMA sdAb, Fan discloses “in some embodiments, one or more of the first BCMA binding moiety and the second BCMA binding moiety is an anti-BCMA sdAb”, and “the first BCMA binding moiety is a first anti-BCMA sdAb and the second BCMA binding moiety is a second anti-BCMA sdAb” ([0016] line 4 and line 6). 
Regarding claims 41 and 43, directed to the amino acid sequences of the first and the second BCMA binding moiety, Fan discloses “the anti-BCMA sdAb comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 115-152” (page 189, claim 16), in which the SEQ ID NOs: 124 and 117 are 100% identical to the SEQ ID NOs: 1 and 3 in the instant claims 41 and 43, respectively.
Regarding claims 42 and 44, directed to the nucleic acid sequence encoding the first and the second BCMA binding moiety polypeptide, Fan discloses an exemplary multivalent BCMA CAR GSI5021 in Table 5 (page 95), which contains N-terminal signal peptide, sdAb #1, linker, sdAb #2, hinge, transmembrane domain and c-terminal intracellular signaling domain, with the nucleic acid sequence listed as SEQ ID NO: 338 and the amino acid sequence SEQ ID NO: 300. The nucleic acid sequences of SEQ ID NO: 338 (64-420) and SEQ ID NO: 338 (436-789), corresponding to sdAb #1 and sdAb #2, are 100% identical to the SEQ ID NOs: 2 and 4 in the instant claims 42 and 44, respectively.
Regarding claims 45-46, directed to a peptide linker and its amino acid sequence, Fan discloses “the first BCMA binding moiety (e.g., the first anti-BCMA sdAb) and the second BCMA binding moiety (e.g., the second anti-BCMA sdAb) are fused to each other via a peptide linker” ([0018] line 8), which comprises “an amino acid sequence selected from SEQ ID NOs: 208-215” ([0018] line 11), wherein the SEQ ID NO:208 is 100% identical to the sequence of SEQ ID NO: 5 in instant claim 46. 
Regarding claims 47-50, directed to a signal peptide located at the N-terminus and derived from CD8a and its amino acid and nucleic acid sequences, Fan discloses “the CAR further comprises a signal peptide located at the N-terminus of the polypeptide” ([0023] line 2, related to claim 47), and “the signal peptide is derived from CD8a” ([0023] line 4, related to claim 48), and “the signal peptide comprises the amino acid sequence of SEQ ID NO: 191” ([0023] line 5, which is 100% identical to the SEQ ID NO: 6 in claim 49). The nucleic acid sequence SEQ ID NO: 7 in instant claim 50 is 100% identical to the nucleic acid sequence 1-63 of SEQ ID NO: 338 of the BCMA CAR GSI5021 disclosed by Fan. 
Regarding claims 51-52, directed to a transmembrane domain, Fan discloses “the transmembrane domain is a transmembrane domain of CD8a comprising the amino acid sequence of SEQ ID NO: 193” ([0313] line 1), which is 100% identical to the SEQ ID NO: 8 in instant claim 51. Fan also discloses “the transmembrane domain of CD8a is encoded by the nucleic acid sequence of SEQ ID NO: 202” ([0313] line 3), which is 100% identical to the SEQ ID NO: 9 in instant claim 52.
Regarding claims 53-59, directed to an intracellular signaling domain, Fan discloses “the intracellular signaling domain comprises a primary intracellular signaling domain of an immune effector cell” ([0020] line 2, related to claim 53), “the primary intracellular signaling domain is derived from CD3ζ” ([0020] line 3, related to claim 54), “the intracellular signaling domain comprises a co-stimulatory signaling domain” ([0021] line 2, related to claim 55). The amino acid sequence SEQ ID NO: 10 in instant claim 56 is 100% identical to the amino acid sequence 377-488 of SEQ ID NO: 300 of the BCMA CAR GSI5021 disclosed by Fan. The nucleic acid sequence SEQ ID NO: 11 in instant claim 57 is 100% identical to the nucleic acid sequence 1128-1467 of SEQ ID NO: 338 of the BCMA CAR GSI5021 disclosed by Fan. Fan also discloses “in some embodiments, the intracellular signaling domain comprises a co-stimulatory signaling domain of CD137 comprising the amino acid sequence of SEQ ID NO: 196” ([0325] line 4), which is 100% identical to the SEQ ID NO: 12 in the instant claim 58; and “the costimulatory signaling domain of CD137 is encoded by the nucleic acid sequence of SEQ ID NO:205” ([0325] line 6), which is 100% identical to the SEQ ID NO: 13 in the instant claim 59.
Regarding claims 60-62, directed to a hinge domain, Fan discloses the CARs “comprise a hinge domain that is located between the extracellular antigen binding domain and the transmembrane domain” ([0328] line 1, related to claim 60), where “the hinge domain of CD8a comprises the amino acid sequence of SEQ ID NO: 192” ([0330] line 8, which is 100% identical to the SEQ ID NO: 15 in the instant claim 61), and “the hinge domain of CD8a is encoded by the nucleic acid sequence of SEQ ID NO: 201” ([0330] line 9, which is 100% identical to the SEQ ID NO: 14 in the instant claim 62).
Regarding claims 63-64, directed to the T cells being autologous or allogeneic, Fan discloses “the immune effector cell is a T cell” ([0028] line 1), and “in some embodiments, the engineered immune effector cell is autologous. In some embodiments, the engineered immune effector cell is allogenic” ([0029] line 5).
Regarding claim 65, directed to the subject being human, Fan discloses in embodiment 64 “wherein the individual is human” ([0481]). 
Accordingly, Fan anticipates instant claims 1-22 and 39-65.

Claims 1-4, 6-30, 39-40, 45-48, 53-55, 60, 63 and 65 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xu et al (PNAS. 2019, 116(19): 9543–9551. Cited in IDS, and SI Appendix, PTO-892). 
Xu discloses a clinical trial of a biepitope-targeting CAR T cell against B cell maturation antigen (BCMA) (LCAR-B38M) in 17 relapsed and refractory multiple myeloma cases (title, abstract, page 9543 last paragraph – page 9544 first paragraph, related to claims 1, 3-4, 21-22 and 65). The diagram of the anti-BCMA CAR shown in Fig. 1A comprises a human CD8 alpha signal peptide (CD8α SP, located at the N-terminus of the polypeptide (see diagram and figure legend), related to claims 47-48), BCMA-targeting domain consisting of two different VHHs (single-domain antibody, clones VHH1 and VHH2 (see diagram and figure legend), related to claims 1 and 39-40), human CD8 alpha hinge and transmembrane domain (CD8α hinge + TM (see diagram and figure legend for location of the hinge domain), related to claims 1 and 60), human 4-1BB cytoplasmic domain (see diagram and figure legend, 4-1BB is a intracellular co-stimulatory signaling domain (page 9550, col 1, line 12), related to claims 1 and 55), and a human CD3 zeta cytoplasmic domain (CD3ζ) (intracellular signaling domain, see diagram and figure legend, related to claims 1 and 53-54). Fig. 1A also shows a peptide linker with a sequence of GGGGS connecting the first and the second BCMA binding moiety (related to claims 45-46).   
Xu discloses “cells were expanded ex vivo for up to 11 days under IL-2 stimulation before harvest and preparation for infusion” (see SI Appendix, page 4, line 117), related to claim 2. Xu discloses T cells were collected from patients for preparation of CAR-T cells for infusion back to patients (see SI Appendix, page 4, “Preparation of LCAR-B38M CAR-T cells” section), indicating that the T cells are autologous, related to claims 6 and 63.
Xu discloses the mean dose for CAR-T cell infusion is 0.70 × 106 CAR-positive viable T cells per kg (range 0.21 × 106 to 1.52 × 106 cells per kg) (page 9550, col 2, “Conditioning, Dosage, and Administration of CAR T cells” section), related to claims 7-9. Table 1 lists six patients being administered of the dose recited in claim 7, four patients with a dose recited in claim 8, and one patient with the dose of 0.76 x 106 cells per kg, almost the same as claimed of 7.5 x 105 cells per kg in claim 9. 
Xu discloses “the maximum total dose of cells to be administered to any subject was 1.0 × 108 CAR-positive viable T-cells” (SI Appendix, page 6, Dose panel), related to claims 10-12. Based on a reasonable range of body weight of patients and the above disclosed number of cells per kg, the total number of cells in the CAR-T cell dose in claims 10-12 are disclosed by Xu. Xu also discloses the dose of the CAR-T cells is administered by i.v. infusion only once during the course of the treatment to nine patients (page 9550, col 2, “Conditioning, Dosage, and Administration of CAR T cells” section), related to claims 19 and 20. Since the cells are administered in a single dose into the subject, Xu discloses that the cells are administered at a dose resulting in the number of cells per kilogram of the mass of the subject in claims 13-15; and in the total number of cells in the subject in claims 16-18, as disclosed above.
Xu discloses the ratio of CD4+ CAR-T cells to CD8+ CAR-T cells in the dose of the CAR-T cells is 0.1 to 1.6 (page 9550, col 2, “Conditioning, Dosage, and Administration of CAR T cells” section, line 13; the percentage of CD4+ and CD8+ CAR-T cells in the dose of the CAR-T cells are listed in SI Appendix Table S2), related to claims 23-30. 
Accordingly, Xu anticipates instant claims 1-4, 6-30, 39-40, 45-48, 53-55, 60, 63 and 65. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (PNAS. 2019, 116(19): 9543–9551. Cited in IDS, and SI Appendix, PTO-892) in view of Turtle et al (J Clin Invest. 2016; 126(6): 2123–2138, PTO 892).
Claims 31-38 are directed to the ratio of the CD4+ CAR-T cells at Cmax to the CD8+ CAR-T cells at Cmax after infusion. Xu teaches a clinical trial of BCMA CAR-T cells in treating multiple myeloma patients, and teaches the ratio of CD4+ CAR-T cells to CD8+ CAR-T cells in the dose of the CAR-T cells is 0.1 to 1.6 (see above). Xu also teaches monitoring in vivo expansion of CAR-T cells after infusion, “CAR T cells usually began to rise on the second day and reached a peak at 6 to 30 d (referred to as Cmax in the instant claims). Similar CAR T profiles were found by qPCR and FACS (Fig. 1B-C and SI Appendix, Fig. S1)” (page 9544, col 2, “Detection of Blood CAR T cells after infusion” section).  Xu also teaches assaying serum M-protein (Fig.2C,E) and cytokines IL-6, IL-10 and TNF-alpha (Fig.4F-H) to monitor efficacy and adverse effects after infusion. But Xu does not teach assaying CD4+ or CD8+ CAR-T cells post-infusion in subjects.
However, Turtle teaches a method of treating adult B cell acute lymphoblastic leukemia patients with defined CD4+:CD8+ CD19 CAR-T cell composition (title, abstract). Turtle teaches assaying CD4+ and CD8+ CAR-T cells in blood, bone marrow and cerebrospinal fluid in subjects after infusion to monitor the in vivo expansion and persistence of CAR-T cells (page 2131, col2, “In vivo expansion and persistence of CD19 CAR-T cells” section and Figure 4A-4C). Figure 4A-4B shows flow cytometry analyses on the amount of CD4+ and CD8+ CAR-T (EGFRt+) cells in patients, related to claim 38. Turtle also reveals “ a relationship between cell dose and the peak number of CD4+ and CD8+ CAR-T cells” (page 2133, col 1, line 4) and “the absolute number of CD8+ CAR-T cells was higher than that of CD4+ CAR-T cells at the peak of expansion (referred to as Cmax in the instant claims), despite CD4+ and CD8+ CAR-T cells having been infused at the same dose” (page 2133, col 1, line 10, and Figure 4C). The ratio of CD4+/CD8+ CAR-T cells at Cmax can be calculated from the data points in Figure 4C. Cmax is reached at day 10 in dose-level-2 patients, in which CD4+ CAR-T cells are about 200 cells/ul and CD8+ CAR-T cells are about 1000 cells/ul (figure 4C, top two panels, black lines, peak points at day 10), so the CD4+/CD8+ CAR-T cells ratio at Cmax is about 0.2.   Similar analysis calculates the ratio at Cmax being about 0.38 in dose-level-1 patients (figure 4C, top two panels, red lines, peak points at day 14, 30 cells/ul: 80 cells/ul). These results taught by Turtle are related to the instant claims 31-37. 
Turtle teaches the amounts of CD4+ and CD8+ CAR-T cells at Cmax are indicators for in vivo expansion and persistence, and can be used as critical determinants of anti-tumor efficacy and for assessing risk of serious toxicity (page 2131, col 2, line 1). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for treating multiple myeloma with BCMA CAR-T cells disclosed by Xu (see above), by assaying CD4+ and CD8+ CAR-T cells in the subject after infusion disclosed by Turtle (see above). Since the amount of CD4+ and CD8+ CAR-T cells at Cmax are indicators for anti-tumor efficacy and for assessing adverse effects (taught by Turtle, see above), one of ordinary skill in the art would have been motivated to make this modification in order to monitor the toxicity and predict the response to achieve better clinical outcomes. 
For the reasons noted above, the claimed invention would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.

Conclusion
No Claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANJIAN ZHU whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANJIAN ZHU/
Examiner, Art Unit 4161



/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        September 6, 2022